Hall, J.
1. Although a summons in a justice’s court was directed
to the defendant instead of to any lawful constable of the county, and although the names of the parties did not appear in its face, but were elsewhere on the paper, and also on the cause of action attached to the summons, these defects were amendable and were perhaps cured by judgment. At most, they were irregularities. Code, §§4139, 206, sub sec. 6, 3490.
2. Although the entry of service by the constable on the back of the summons was neither formal nor full, it was intelligible or could be rendered so by reference to the other parts of the proceeding, and it was amendable.
(a) Thére is nothing in the position that service of the summons should appear on the justice’s docket.
3. Sustaining a certiorari for the first time on the ground that the verdict is contrary to evidence is in the nature of a first grant of a new trial on that ground ; and where the evidence was conflicting this court will not interefere with the discretion of the court below in making such grant.
Judgment affirmed.